Stockdale, J.,
delivered the opinion of the court.
The appellant was convicted by the jury, in the circuit court of Pontotoc county, of carrying, concealed, a deadly weapon, and sentenced by the court to pay ten dollars fine and to be imprisoned thirty days, and he appealed from that sentence. The defendant moved to arrest the judgment because the justice of the peace court, from which the cause came to the circuit court by appeal, was without jurisdiction to try the case, and consequently the circuit court had not jurisdiction.
The motion was based on the fact that affidavit was made before W. M. Huntington, mayor pro tern, of Pontotoc, and warrant issued by him for defendant, and he was arrested on said warrant and brought before said mayor pro tern, for trial; and the said mayor pro tempore undertook to transfer the case and the defendant to W. H. Pitts’ justice of the peace court of *880the same district, and sent the prisoner and original papers to the court of Justice Pitts, making no entry on his own docket either of the arrest or transfer.
Justice Pitts proceeded to arraign the defendant on the original affidavit sent over, by the mayor, and tried and convicted him, and sentenced him to thirty days’ imprisonment and to pay $10 fine. From that sentence the accused appealed to the circuit court. After the record was completed the defendant moved the court to quash the affidavit and discharge the prisoner, because the court of Justice Pitts had not jurisdiction to try or sentence the prisoner, there being no regular transfer of the cause from the court of the mayor of Pontotoc, no order on said mayor’s docket transferring the case, and no affidavit for removal filed. Because the judgment of the justice of the peace court was not entered on the regular docket in the presence of the accused, but on a piece of paper and entered on the docket after the adjournment of the court, after the justice of the peace arrived at home. The court overruled that motion, and, upon conviction, defendant was by the circuit court sentenced to thirty days’ imprisonment and to pay $10 fine, and from that sentence appealed to this court. This court has held— Lunenberger v. The State, ante, 379 — that it is not error, at least not reversible error, for a justice of the peace to perform the mere clerical act of entering the judgment on his docket after the cause had been tried, even after the court had adjourned. There is no particular mode prescribed for the transfer of causes by the justices’ courts, and great liberality is necessarily allowed to justice of the peace courts in the matter of pleading and practice. Justice Pitts had original jurisdiction of the subject-matter, and when this prisoner was arraigned in his court he pleaded and was tried, without objecting to the jurisdiction of his person, and that completed the jurisdiction of the justice court. The record shows a fair trial in the circuit court on the merits.

The judgment of the court below is affirmed.